1    Jared T. Walker (SB#269029)
     P.O. Box 1777
2    Orangevale, CA 95662
     T: (916) 476-5044
3    F: (916) 476-5064
     jared@jwalker.law
4

5    Attorney for Plaintiff,
     SIEGFRID LUTZ
6

7                               IN THE UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9    SIEGFRID LUTZ,                                    Case No.: 2:19-cv-00024-DMC
10            Plaintiff,
                                                       STIPULATION FOR ADDITIONAL
11                         v.                          EXTENSION OF TIME FOR PLAINTIFF
                                                       TO FILE OPENING BRIEF
12   ANDREW M. SAUL,
     Commissioner of the Social Security
13   Administration,
14             Defendant.
15

16          IT IS STIPULATED, by and between the parties, through their respective counsel of record,

17   that the time for Plaintiff to file his motion for summary judgment be extended forty-five (45) days,

18   from the current deadline, such that Plaintiff’s new deadline, with the Court’s approval, will be

19   September 16, 2019. The parties are presently engaged in settlement discussions, and this extension

20   of time is necessary to allow sufficient time for the Social Security Administration to consider

21   Plaintiff’s pending request to voluntarily remand this matter. With the Court’s approval, the parties

22   further stipulate that all other dates in the Court’s Scheduling Order be extended accordingly.

23   Dated: July 29, 2019                        Respectfully submitted,
24

25                                               /s/ JARED WALKER
                                                 Jared T. Walker,
26                                               Attorney for Plaintiff
27   ///
28   ///


                       STIPULATION FOR ADDITIONAL EXTENSION OF TIME
                             FOR PLAINTIFF TO FILE OPENING BRIEF
1    SO STIPULATED:

2                                        McGREGOR W. SCOTT
                                         United States Attorney
3
      Dated: July 29, 2019         By:    /s/ *Tina Naicker
4                                        (*authorized by email on 7/29/2019 )
5                                        Tina Naicker
                                         Special Assistant United States Attorney
6                                        Attorneys for Defendant

7

8                                         ORDER

9
10   APPROVED AND SO ORDERED:

11
     Dated: August 1, 2019
12                                            ____________________________________
                                              DENNIS M. COTA
13                                            UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                            -2-
                      STIPULATION FOR ADDITIONAL EXTENSION OF TIME
                            FOR PLAINTIFF TO FILE OPENING BRIEF
